Citation Nr: 1606439	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  09-04 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for residuals of a neck injury. 

3.  Entitlement to service connection for residuals of an injury to the mouth and teeth.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA Regional Office (RO) in Atlanta, Georgia.  In September 2012, the Board reopened the claims and then remanded for further development.  The claims were again remanded for further development in March 2015.  

The issue of service connection for residuals of an injury to the mouth and teeth is remanded to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran has a current disability of degenerative joint disease of the lumbar spine. 

2.  The Veteran injured his back in service. 

3.  The Veteran has experienced "continuous" symptoms of a back disability since service separation.

4.  No disease or chronic symptoms of degenerative joint disease of the cervical spine were manifested during service. 
 
5.  The Veteran did not continuously manifest symptoms of degenerative joint disease of the cervical spine in the years after service. 

6.  Degenerative joint disease of the cervical spine was not manifested to a degree of ten percent within one year of service separation. 
 
7.  The Veteran's degenerative joint disease of the cervical spine is not caused by any in-service event or related to active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, lumbar degenerative joint disease was incurred inservice.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  A cervical spine disorder, to include degenerative joint disease, was not incurred or aggravated inservice, and cervical degenerative joint disease may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 11 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2014).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, because the Board is granting the full benefit sought on appeal, as it relates to the claim of service connection for lumbar degenerative joint disease, the claim is substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As it relates to the claim of entitlement to service connection for a cervical spine disorder, the RO, in a September 2006 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The September 2006 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private medical records, VA examination reports and opinions, and lay evidence.  No additional pertinent evidence has been identified by the claimant. 

As to the necessity for an examination, as it relates to the claim for service connection for a cervical spine disorder, the Veteran was afforded VA examinations in October 2012 and a medical opinion as to the etiology of any current neck disorder was obtained in April 2015, in conjunction with the Board remand.  The Board finds that the VA examinations of record are adequate for rating purposes, because they were performed by medical professionals, were based on thorough examinations of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examination is necessary regarding the above issue.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and through testimony at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As it relates to the back and neck claims, the Veteran has lumbar and cervical degenerative joint disease, which is the equivalent of arthritis and a chronic disease listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies in this case as it relates to these issues.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Low Back

Service treatment records associated with the record reveal that the Veteran was seen with complaints of continuous back pain in January 1965.  In an April 1965 treatment record, the Veteran reported having back pain, which was said to have started when he fell down some steps in December 1964.  In a June 1965 treatment record, the Veteran was again noted to have recurrent low back pain.  In June 1966, the Veteran received treatment for a back injury after experiencing a second fall down a flight of stairs, with findings of a mild abrasion on the thoracic spine and limited flexion and extension of the lumbar spine.  While normal findings were reported for the spine and musculoskeletal system at the time of the Veteran's July 1968 service separation examination, on his July 1968 separation examination medical history, the Veteran complained of musculoskeletal back pain.  The Veteran was noted to have complaints of chronic low back pain in a November 1968 treatment record.  

The record does not contain any other complaints or findings of low back pain in the years immediately following service.  

Treatment records associated with the file reveal that the Veteran was seen with complaints of low back pain in September 1999.  He reported having injured his back in April 1999 when getting down cases of anti-freeze and trying to catch a falling object.  He indicated that thirty minutes later he developed back pain and had pain with a deep breath or when turning or bending.  A low back scan performed had revealed a L5-S1 herniated nucleus pulposus.  In the report it was indicated that the Veteran had injured his low back in 1965 when falling and that he had had residual back symptoms since that time. 

In a July 2006 statement, the Veteran's private physician, A. P., D.O., indicated that the Veteran had been treated for chronic low back at their facility since 2003.  He indicated that though one could not say precisely how long the condition had existed prior to the diagnosis, it was well known that this type of disability could be present for years prior to becoming asymptomatic.  He stated that it was his opinion that this condition could have as likely as not been caused or aggravated by the Veteran's active duty service time.  

In a May 2007 report, J. B., M.D., indicated that the Veteran had lumbar spondylosis and lumbar radiculopathy for which he had received treatment.

In conjunction with his claim, the Veteran was afforded a VA examination in October 2012.  At that time a diagnosis of degenerative joint disease of the lumbar spine was rendered.  The examiner indicated that the Veteran reported having shooting pains from the low back to between the shoulder blades.  He also indicated that he could not bend over too good and that he had to sleep on his right side.  The location of the pain was in the middle and between the shoulder blades.  He was taking pain medications for his back.  The Veteran indicated that in the service, he fell down some steps.  He was given bed rest and Darvon.  He noted that his back hurt him all through service.  The appellant indicated that he did not see anybody for his back after leaving service until the 1980s.  He had had no surgery and was given three epidural injections in 2002.

The examiner indicated that the claims folder and service files had been reviewed.  It was noted that the Veteran complained of back pain in service and that on his separation physical examination he did report having low back pain.  However, on leaving the service, there was no evidence that he was being treated for his back until 2002.  The examiner noted that in an April 26, 2004 note it was indicated that that on October 29, 2002 he was lifting something heavy and that he had numbness and burning in his back.  X ray taken of the low back on May 6, 2004, showed a normal spine with questionable low grade degenerative joint disease of L5-S1 and of the lumbosacral spine.  A MRI showed moderate disc disease with a broad disc protrusion.  It was noted that after leaving the service, the Veteran worked in construction as a carpenter, framed houses, and poured concrete.  Hence, it was as likely as not that his current low back problem was not related to service.  

As noted above, the Board remanded this matter for further development in March 2015.  The Board noted the inservice complaints and findings of low back problems.  The Board further found that the October 2012 opinion was inadequate because it did not address the correct legal standard.  Finally, the examiner did not address whether the Veteran's degenerative joint disease was present within one year of service.  

The Board requested that the examiner review the claims folder and render the following opinions:  Whether it was at least as likely as not that the Veteran's back disability originated during active service or was otherwise etiologically related to the Veteran's active service.  Was the diagnosis of degenerative joint disease of the lumbosacral spine present within one year after discharge from service in August 1968?  The Board indicated that attention should be invited to the inservice treatment records demonstrating low back problems.  

In April 2015, the requested VA examination opinion was obtained.  The examiner indicated that he had reviewed the available record.  Following review, the examiner indicated that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner indicated that the Veteran's service records did not document a chronic on-going treatment or condition for degenerative joint disease of the back during service or within 12 months of separation.  The Veteran was seen for back pain which was a distinct and separate diagnosis.  He further observed that he was previously denied service connection for the back based on the negative opinion of a VA orthopedist.

After a review of all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current low back disorders are related to his period of service.  

Initially, the Board finds that the Veteran currently has a diagnosed disability of degenerative joint disease of the lumbar spine.  Next, the Board finds that the weight of the medical and lay evidence is in equipoise that the Veteran injured his back in service.  As noted above, the service treatment records show voluminous treatment and complaints of low back symptoms on numerous occasions, with the Veteran reporting having low back pain on his service separation report of medical history.  Finally, the Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran has had continuous symptoms of back problems since service separation.  In this respect, the Veteran has reported having had problems with his back from the time of service.  Treatment records associated with the record reveal that in September 1999, prior to the Veteran's request for service connection, the Veteran reported a history of low back problems since 1965, after having fallen.  The evidence of record is sufficient to show continuous back symptoms since service to meet the requirements of presumptive service connection under 38 C.F.R. § 3.303(b).  

The Veteran's statements, along with the treatment record noting complaints of back pain since service, are sufficient to place in equipoise the question of whether he experienced a continuity of low back symptomatology since service separation which was later diagnosed as degenerative joint disease.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service). 

As to the medical opinions of record, the Board notes that the Veteran has submitted a letter from his private physician indicating that it was at least as likely as not that the Veteran's current low back disorders were related to his period of service.  With regard to the VA examiner's April 2015 opinion, that examiner indicated that the Veteran  did not have ongoing treatment for a low back disorder in service.  As noted above, the Veteran was seen on numerous occasions while on active duty.  This fact decreases the probative value of the 2015 opinion.  The examiner did not address the Veteran's reports of continuity of symptoms since service, including the notations of back problems in September 1999, relating that the appellant had had low back problems since a fall in 1965.  As such, the Board finds the examiner's opinion to be of limited probative value. 

For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that he injured his low back in service and has experienced "continuous" symptoms of a back disorder, now diagnosed as degenerative joint disease of the lumbar spine, since service separation.  As such, the criteria for presumptive service connection for lumbar degenerative joint disease under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Cervical Spine

The Veteran maintains that he sustained an injury to his neck in service after he sustained a blow to his mouth in service.  He has also reported having continuous problems with his neck since service.

A review of the Veteran's service treatment records reveals that he sustained a blow to his mouth in February 1968.  There were no further complaints or findings of a neck or cervical spine problems in service.  At the time of the Veteran's July 1968 service separation examination, normal findings were reported for the spine and upper extremities.  On his July 1968 service separation report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had arthritis or rheumatism, or bone, joint, or other deformity.  While the Veteran reported having back pain at that time, there was no indication of any cervical spine or neck problems.  

There were also no complaints or findings of cervical spine or neck problems in the years immediately following service.  

In September 1999, the Veteran was seen with complaints of having headaches and neck problems.  He reported that these had started about three months earlier.  

In a July 2006 statement in support of claim, the Veteran reported having sustained a neck injury as a result of being in a car accident in 1964 and a blow to his teeth as a result of having been in a car accident in Ft. Belvoir in 1967.  

In a July 2006 statement, the Veteran's private physician, J. B., M.D., indicated that the appellant had been a patient at their facility since October 2002 for neck and back problems.  He stated though one cannot say precisely how long this condition existed prior to the date of diagnosis, it was well known that this type of disability can be present for years prior to becoming symptomatic.  Dr. B. stated that it was his opinion that the condition could have as likely as not been caused or aggravated by the Veteran's active duty service time.  

In conjunction with his claim, the Veteran was afforded a VA examination in October 2012.  At that time, a diagnosis of cervical spine degenerative joint disease was rendered.  The examiner noted that the appellant reported that his neck was sore and that he could hardly turn it.  The Veteran indicated that in 1968 he had an accident and injured his neck and teeth.  He stated that he was treated with medication.  He reported that after leaving service, he received no medical treatment until 1999 when he saw a neurologist.  The Veteran stated that he was performing exercises and taking meloxicam.  He had had no surgery or injections into the neck.

The examiner noted that the Veteran gave a history of injury to his neck when his teeth were injured.  The examiner observed that there was no evidence that his neck was treated after service until September 1999, when he was seen by a neurologist for headaches and neck pain.  He indicated that there was a history that the symptoms started three months prior.  Current examination showed excellent range of motion of the neck.  X-rays taken on Sep 20, 2012 showed mild to moderate spondylosis.  The examiner opined that it was as likely as not that the Veteran's current neck problem were not related to service.

In an April 2015 examination report, prepared in conjunction with the March 2015 Board remand, the examiner indicated that he had reviewed the entire record.  The examiner opined that it was less likely than not that the Veteran's condition was incurred in or caused by the claimed inservice injury, event, or illness.  He noted that the Veteran's service records did not document a chronic on-going treatment or condition for degenerative joint disease of the of the neck during service or within twelve months of separation.

The Board finds that the weight of the evidence establishes that the Veteran did not have chronic symptoms of neck/cervical spine pain in service or continuously after service.  The service treatment records and the Veteran's own lay statements made during his period of active service do not establish that he had chronic symptoms of neck/cervical spine pain in service. 

As noted above, the service treatment records do not reveal any complaints or findings of neck/cervical spine problems.  Although the Veteran appears to have sustained a blow to his mouth in service, there were no complaints or findings related to the Veteran's neck.  While the Veteran was seen with complaints of low back pain on many occasions during service, there were no similar complaints regarding neck or cervical spine problems.  

The Veteran is competent to report observable symptoms such as neck pain, Jandreau, however, the Board finds that the appellant's statements that he had chronic neck pain in service and since active service are not credible and his statements concerning the onset of the neck/cervical spine pain are inconsistent and are not supported by the service treatment records or his own statements made during his period of service.  Service records do not reveal that the Veteran received treatment for neck/cervical spine pain.  The Veteran did not report having neck pain until many decades following service and indicated that he was not seen for neck pain until 1999.  The Veteran's statements that he had neck pain in service and since service are not supported by his own statements made to health care providers during and after service. 

The Board finds that the statements that the Veteran made during service and the findings shown in the service treatment records to have more probative value than the statements made by the appellant many years after service separation in connection with the claim for benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) (While VA cannot ignore a veteran's testimony simply because he is an interested party; personal interest may, however, affect the credibility of the evidence).  The Veteran's in-service statements were made contemporaneous to the time of the claimed injury and were made in the course of medical treatment and examination.  This probative evidence establishes that the Veteran did not have chronic and continuous neck/cervical spine symptoms in service and since service separation.  Moreover, treatment records do not contain any findings of neck problems until 1999.  This contemporaneous evidence outweighs and is more probative than the claimant's assertions voiced years later and in connection with a claim for disability benefits.  The above medical evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed neck problems are related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of neck/cervical spine problems are not credible.

There is no competent evidence of a diagnosis of cervical degenerative joint disease within one year of separation from active duty.  The first x-ray evidence of degenerative joint disease of the cervical spine occurred many decades after service. 

Finally, the Board finds that the weight of the evidence demonstrates that degenerative joint disease is not caused by any in-service event or injury and is not medically related to service.  While the Veteran's private physician indicated that it was at least as likely as not that the claimant's cervical were related to his period of service, the April 2015 VA examiner indicated that it was less likely than not that the appellant's cervical spine degenerative joint disease was related to his period of service.  The Board assigns the VA physician's opinion greater weight than the private physician as he reviewed the record, considered the Veteran's reported medical history, reviewed the October 2012 VA examination report, and offered an opinion as to the etiology of the claimed cervical spine disability.  The VA examiner also noted the lack of in-service treatment and no treatment for neck problems in the first year following the Veteran's period of service when rendering his opinion.  

The Board has assigned great probative weight to the opinion of the VA physician and finds it outweighs the private examiner's opinion and establishes that the Veteran's degenerative joint disease of the cervical spine is not related to active service. 

The Veteran himself has related his degenerative joint disease to his active service.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology. 

Lay statements on the question of the etiology of cervical degenerative joint disease are not competent in the present case because the Veteran is not competent to provide such an opinion.  Kahana, 24 Vet. App. at 433, n. 4 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Such diagnoses requires clinical or diagnostic testing such as x-ray examination.  There were no x-rays findings in service or soon after service.  Additionally, an opinion of etiology would require knowledge of the complexities of the musculoskeletal system and the various causes of arthritis, and would involve objective clinical testing that the Veteran is not competent to perform. 

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for degenerative joint disease and degenerative disc disease of the cervical spine including as a presumptive disease and on a direct basis, and the claim must be denied.

ORDER

Entitlement to service connection for degenerative joint disease of the lumbar spine is granted.  

Entitlement to service connection for a neck disorder, to include degenerative joint disease of the cervical spine, is denied.  


REMAND

As it relates to the claim of entitlement to service connection for residuals of trauma to the mouth and teeth, the Veteran was afforded a VA examination in October 2012.  At that time, the examiner identified the missing teeth that the Veteran had and stated the following opinion:  Patient has a very poor upper removal partial denture which he states keeps him from being able to eat properly.  He states he had trauma in the service and only years later had the affected teeth removed.  C-File (claims folder) shows that he is not (service connected) for teeth dental injury and thus the treatment he received after his accident must have been considered definitive by the military  Since he has no service connection for teeth 7,8 9,10 and 22, 23, 24, 25, it is less likely than not (less than 50/50 probability) that the loss of teeth is service connected resulting from trauma to the mouth.

In its March 2015 remand, the Board noted that the Veteran had sustained a blow to teeth number 8 and 25 in February 1968.  The Board noted that the October 2012 VA examiner's opinion was not responsive to the prior remand in that the VA examiner's opinion/rationale with regard to the etiology of the claimed residuals of an injury to the mouth and teeth required that for each diagnosed disorder of the mouth or teeth, an opinion as to whether the disorder was a result of in service trauma to the mouth or teeth had to be rendered.  The Board was not inquiring as to whether the Veteran's dental injury/loss of teeth was previously service-connected.  

The Board requested that the record be returned to the previous examiner and that he address whether it was at least as likely as not that any disability of the mouth or teeth present during the pendency of the claim, from September 2003, originated during active service or was otherwise etiologically related to the Veteran s active service.

In a June 2015 VA examination opinion report, the examiner indicated that scant dental documentation existed to allow a complete evaluation of the Veteran's dental status while on active duty.  However, a record for February of 1968 refers to "loosened teeth" and a "lip laceration" which implies trauma to the face.  These teeth were treated definitively by the Army dental personnel. The examiner noted that the Veteran was not service connected for the teeth in question (#7, 8, 9, 10, 22, 23, 24, and 25).  He further indicated that no dental records apparently existed to allow for evaluation of the dentition past 1968.  He stated that it would appear the Veteran apparently served the rest of his military career with the teeth in functional and comfortable condition, therefore, it was less likely than not that any disability of the mouth or teeth present during the pendency of this claim originated during active service or was etiologically related to the Veteran's active service. 

The examiner then stated that the Veteran was seen by medical personnel in February 1968 for care following facial trauma that resulted in a lip laceration and loosened teeth.  The appellant was referred to the dental clinic and upon exam, providers noted the Veteran received a "blow".  Multiple teeth were treated via apparently endodontic therapy.  The examiner noted that no further dental records were available for review to indicate breakdown, further damage, or need for replacement care.  Therefore, the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

While the examiner indicated that the Veteran's current dental disorders were less likely than not as result of his service, the claimant's service treatment records specifically note involvement of teeth 8 and 25.  The Board further observes that based upon a review of the dental examination performed in October 2012 that both teeth 8 and 25 are currently missing.  While both examiners have indicated that service connection is not currently in effect for either of these teeth, part of the remand was to ascertain whether service connection is warranted for the loss of teeth 8 and 25 as a result of the blow sustained by the Veteran in service.  

Unfortunately, this matter must be remanded again to allow the VA examiner to specifically indicate whether the blow sustained by the Veteran, which involved teeth 8 and 25, was the cause of the tooth loss or other current dental conditions.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA examiner who provided the June 2015 medical opinion.  Following a complete review of the record, the examiner is requested to identify all current mouth/dental disorders, to include tooth loss.  Thereafter, the examiner is to opine whether it is at least as likely as not that any current mouth/dental disorder, to include tooth loss, with specific emphasis on loss of teeth number 8 and 25, is related to the Veteran's period of service, to include the reported "blow" sustained by the Veteran in February 1968, which was noted to have involved teeth 8 and 25.  Any opinion offered must be supported by a complete and detailed rationale.  

2.  To help avoid yet another remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate, the RO/AMC must readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


